Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 25 January 2021, with respect to claims 2 – 20 and the specification have been fully considered and are persuasive. The objection of the specification has been withdrawn. 

Allowable Subject Matter
Claims 2 - 20 are allowed.
As previously indicated, in the context of vehicle automatic driving, the prior art of record fail to teach, in combination with other limitations, wherein automatic driving cruising is prohibited in a case where the circuitry determines that the state of the driver is not sufficient to proceed with manual driving before the automatic driving cruising of the vehicle is started.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668